Exhibit 99.1 FOR IMMEDIATE RELEASE STIFEL ANNOUNCES COMMON STOCK CASH DIVIDEND ST. LOUIS, August 14, 2017 – Stifel Financial Corp. (NYSE: SF) announced that its board of directors has authorized a dividend program under whichStifel intends to pay a regular quarterly cash dividend to shareholders of its common stock. In connection with the dividend program, the board declared a quarterly cash dividend on the company’s common stock of$0.10per share, payableSeptember 15, 2017, to shareholders of record at the close of business onSeptember 1, 2017. “Management and our board of directors consistently focus on shareholder returns, whether through investments in new initiatives, acquisitions, share repurchases, or now, dividends on our common stock.Stifel continues to be a growth company but given the strength of our balance sheet and the increased diversity of our business, we are generating significant amounts of excess capital and we believe that a dividend is now appropriate.That said, we will continue to evaluate opportunities that maximize the risk adjusted returns on our capital for the benefit of our common shareholders,” stated Ronald J. Kruszewski, Chairman and CEO of Stifel.
